DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of claims 5 – 8 in the reply filed on November 5, 2021 is acknowledged.

Status of the Claims
This action is in response to the applicant’s filing on November 5, 2021.  Claims 1 – 8 are pending; claims 1 – 4 have been withdrawn.  Thus, claims 5 – 8 are examined herein below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “subject vehicle information obtaining unit”, “other vehicle information obtaining unit”, “encounter prediction unit” and “notifier” must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 5, the limitations “subject vehicle information obtaining unit”, “other vehicle information obtaining unit”, “encounter prediction unit” and “notifier” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “unit” or “notifier” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 6 – 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “subject vehicle information obtaining unit” has no corresponding structure described in the specification; 
The claimed “other vehicle information obtaining unit” has no corresponding structure described in the specification; 
The claimed “encounter prediction unit” has no corresponding structure described in the specification; and
The claimed “notifier” has no corresponding structure described in the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 5, the claimed “subject vehicle information obtaining unit”, “other vehicle information obtaining unit”, “encounter prediction unit” and “notifier” have no disclosed corresponding structure and are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as failing to comply with the written description requirement, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, the claimed “subject vehicle information obtaining unit”, “other vehicle information obtaining unit”, “encounter prediction unit” and “notifier” have no disclosed corresponding structure and are considered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 5 fall into one of four of the statutory categories?  Yes.  The preamble of claim 5 recite a device. The body of claim 5 appears to recite at least one physical element that forms part of the claimed device.  Therefore, claim 5 is directed to an apparatus.

	Step 2A – Prong 1
Does claim 5 recite a judicial exception?  Yes. The claim recites the limitations of obtaining situation information representative of a situation of travel of the subject vehicle; obtaining situation information of other vehicle via vehicle to vehicle communication; predicting whether the subject vehicle encounters with an on-coming vehicle in a hard-to-pass-by road section based on the situation information; and detecting the other vehicle that uses the pass-by place before the encounter predicted position based on the situation information, and, based on a detection result of the other vehicle, determining availability of the pass-by place. The obtaining, predicting, detecting and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “subject vehicle information obtaining unit”, “other vehicle information obtaining unit”, “encounter prediction unit” and “notifier” nothing in the claim precludes the obtaining, predicting, detecting and determining steps from practically being performed in the human mind/visually.  For example, but for the “subject vehicle information obtaining unit”, “other vehicle information obtaining unit”, “encounter prediction unit” and “notifier” language, the claim encompasses the user manually/visually performing the obtaining, predicting, detecting and determining steps.  As a result, these limitations are mental processes.

Does claim 7 recite a judicial exception?  Yes. The claim recites the limitations of determining, when there is no passable place, whether the subject vehicle is currently in the pass-by place, and, when it is determined that the subject vehicle is currently in the pass-by place, notifies the driver to wait at a current position.  The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a notifier” nothing in the claim precludes the determining step from practically being performed in the human mind/visually.  For example, but for the “a notifier” language, the claim encompasses the user manually/visually performing the determining step.  As a result, this limitation is a mental process.

Step 2A – Prong 2
Does claim 5 integrated the judicial exception into a practical application?  No. The claim recites one additional element: a notifier configured to notify a driver of the subject vehicle about informational notification that the subject vehicle be waiting at a passable place (i) positioned on a road ahead and before an encounter predicted position with the on-coming vehicle, and (ii) available to the subject vehicle when the encounter of the subject vehicle with the on-coming vehicle in the hard-to-pass-by road section is predicted. The notifier in this step is recited at a high level of generality, i.e., as a generic notification/communication device performing a generic notification/communication function of transmitting data. This generic notification/communication limitation is no more than mere instructions to apply the exception using a generic notification/communication device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 5 is directed to the abstract idea.

Does claim 7 integrated the judicial exception into a practical application?  No. Claim 7 does not recite any additional elements.

Step 2B 
Do claims 5 and 7 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional element in the claim(s) amount(s) to no more than mere instructions to apply the exception using a generic notification/communication device. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic notification/communication device cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As a result, claims 5 and 7 are ineligible.

Dependent claims 6 and 8 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 6 and 8 are recited at a high level of generality.   Therefore, claims 5 – 8 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666